UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4080



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ROMMIE DALE THOMPSON,

                                            Defendant - Appellant.



Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CR-04-252)


Submitted:   January 17, 2006              Decided:   March 8, 2006


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greensboro, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Kearns Davis, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rommie Dale Thompson seeks relief from the 180-month sentence

imposed by the district court after he pled guilty to bank robbery,

18 U.S.C.A. § 2113(a) (West 2000).            In calculating his sentencing

range, the district court found, inter alia, that Thompson was a

career offender under U.S. Sentencing Guidelines Manual § 4B1.1

(2004).    Thompson’s applicable Guideline range was 151 to 188

months of imprisonment, and treating the Guidelines as mandatory,

the district court sentenced Thompson to a 180-month term of

imprisonment.    Thompson does not challenge his conviction.

     At his sentencing hearing, Thompson objected to the procedures

utilized   by   the   court,   arguing     that   they      violated   the   Sixth

Amendment principles outlined in Blakely v. Washington, 542 U.S.

296 (2000).     Citing      United States v. Booker, 125 S. Ct. 738

(2005),    on   appeal,    Thompson    asserts       that     his   sentence      is

unconstitutional.        Thompson asserts that his sentence violates

Booker because     the    district    court    (1)   sentenced      him   under   a

mandatory sentencing guidelines scheme and (2) violated his Sixth

Amendment right by sentencing him as a career offender.                   For the

reasons set forth below, we vacate and remand for resentencing.1




     1
      “We of course offer no criticism of the district judge, who
followed the law and procedure in effect at the time of
[Appellant’s] sentencing.” United States v. Hughes, 401 F.3d 540,
545 n.4 (4th Cir. 2005).

                                       2
      In United States v. White, 405 F.3d 208 (4th Cir. 2005), we

held that treating the Guidelines as mandatory constitutes error

under Booker.    See id. at 216-17.   Moreover, because Thompson’s

Blakely objection sufficed to preserve his statutory Booker claim,

we must review his claim of statutory Booker error for harmless

error.   See United States v. Rodriguez, __ F.3d __, No. 04-4609,

slip op. at 10 (4th Cir. Jan. 3, 2006) (holding that because the

appellant had “properly preserved his claim of statutory Booker

error by raising a timely Blakely objection at sentencing,” the

Court was “obliged to review his preserved claim of statutory

Booker error for harmless error”).    Accordingly, we must reverse

unless the Government demonstrates that the error is harmless. See

Fed. R. Crim. P. 52(a) (“Any error . . . that does not affect

substantial rights must be disregarded.”).         Our review of the

record as a whole leads us to conclude that the Government has not

met its burden of demonstrating that the error in sentencing

Thompson under a mandatory Guidelines scheme does not affect his

substantial rights.   See Rodriguez, __ F.3d __, No. 04-4609, slip

op. at 13 (noting that the sentencing court’s silence must be

interpreted in the appellant’s favor when the burden rests on the

Government).    Thus, the error is not harmless.




                                  3
     Accordingly, we vacate Thompson’s sentence and remand for

further proceedings.2         We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.

                                                       VACATED AND REMANDED




     2
      Because we vacate the sentence for statutory Booker error, we
need not decide whether the district court committed Sixth
Amendment error.     We note, however, that to the extent that
Thompson contends that sentencing him as a career offender based on
his undisputed prior convictions is unconstitutional, that
contention is foreclosed by this Court’s opinion in United States
v. Collins, 412 F.3d 515 (4th Cir. 2005), which held that an
application of the career offender enhancement did not violate
Booker where facts were undisputed, thereby making it unnecessary
to engage in further factfinding about a prior conviction. Id. at
523.

                                       4